internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 2-plr-112913-00 date date legend parent fsub fsub target company employee state a country b country c d business date date date date date date date date dear this responds to your letter dated date requesting rulings on behalf of the above referenced taxpayer as to the federal_income_tax treatment of a proposed transaction specifically rulings were requested under sec_305 of the internal_revenue_code additional information was provided in letters dated date date and date the information submitted for consideration is summarized below the information submitted indicates that parent is a publicly-held domestic_corporation organized under the laws of state a parent is the common parent of a consolidated_group the p group that files a consolidated_return based on a week fiscal_year ending on the friday nearest january parent is engaged directly and indirectly through its subsidiaries in business on date parent formed fsub a wholly owned subsidiary under the laws of country b in order to acquire the assets of unrelated target company which engaged in a similar_business on date fsub purchased target company’s assets the asset purchase in connection with the asset purchase parent entered into two agreements with employee an officer of company to ensure that employee would continue to run the acquired_business the first agreement agreement granted employee options to acquire from parent a percent equity_interest in fsub for a sum certain such options would vest over a 3-year period ending on date the second agreement agreement provided that upon the vesting of the options under agreement parent could offer to repurchase all of the stock in fsub at fair_market_value the agreement further provides that if parent fails to make such offer within days of employee’s exercise of his option parent would grant employee an option to acquire an additional percent of fsub for a sum certain taxpayer represents that each agreement was valid and enforceable under the laws of country b on date employee exercised the option rights granted under agreement to receive a percent equity_interest in fsub on date under agreement parent paid employee dollar_figured fair_market_value in exchange for employee’s percent equity_interest in fsub on date parent formed fsub under the laws of country c also on date parent contributed all of the stock of fsub to fsub on date fsub filed an election pursuant to sec_301_7701-3 of the procedure and administration regulations to be disregarded as an entity separate from its owner the election the election was effective as of date the taxpayer has represented that the contribution by parent of all the stock of fsub to fsub followed by the election constituted a reorganization under sec_368 of the internal_revenue_code for valid business reasons the following transaction is proposed i fsub will make a dollar_figured payment to parent ii parent will use the payment described in step i to subscribe for additional deemed shares in fsub on date parent and fsub entered into an agreement agreement providing that contingent on receipt of the dollar_figured payment parent is irrevocably bound to use the dollar_figured payment from fsub which is now a division of fsub to subscribe for additional deemed shares in fsub no additional shares will be issued the following representations are made in connection with the proposed transaction a the sole purpose of the proposed transaction is to enable fsub to claim a deduction for country b tax purposes b parent is irrevocably bound to utilize the dollar_figured payment to be received from fsub a division of fsub to cover a new share issuance in fsub and there is no option to apply the proceeds in any other manner or to any other purpose c at the time that parent entered into agreement and agreement there was no agreement or understanding that fsub would reimburse parent for any amounts paid to employee under those agreements d on date when parent made the payment to employee to repurchase his stock in fsub there was no agreement or understanding that fsub would reimburse parent for the payment to employee e fsub will have earnings_and_profits sufficient to support dividend treatment of the dollar_figured payment from fsub to parent f the agreement binding parent to cover the new shares in fsub with the dollar_figured payment is valid and enforceable under the law of country b g parent did not take a deduction for the payment of the dollar_figured to employee h there is no current intention to dispose_of a or greater interest in fsub within the next months i taxpayer will comply with the foreign_currency rules under sec_987 and sec_988 j other than the deduction in the country b parent fsub and fsub will not be claiming any benefits under either the us country b or country c income_tax treaty k no foreign tax_credits under will be claimed by parent on the distribution the representations submitted form a material basis for the issuance of our rulings provided fsub is an association_taxable_as_a_corporation for federal_income_tax purposes and based solely on the information submitted and on the representations set forth above we rule as follows the proposed transaction as described in steps i and ii above will be treated as a distribution by fsub of its common_stock with respect to its common_stock the stock_distribution will not constitute gross_income of fsub 2’s shareholder parent sec_305 and revrul_80_154 c b the distribution by fsub to parent as described above will not be considered a distribution of earnings_and_profits sec_312 temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted therefore this ruling letter may be revoked or modified upon the issuance of temporary or final regulations or a notice with respect to their future issuance see section dollar_figure of revproc_2000_1 2000_1_irb_4 which discusses in greater detail the revocation or modification of ruling letters however when the criteria in section dollar_figure of rev_proc are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not directly covered by the above rulings in particular no opinion is expressed under sec_301_7701-3 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the corporations involved for the taxable_year in which the proposed transaction is completed in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely associate chief_counsel corporate by lewis k brickates assistant to the chief branch
